IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 14, 2007
                               No. 06-50998
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SANDOR OWEN BONILLA-ESTRADA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:06-CR-424-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Sandor Owen Bonilla-Estrada (Bonilla) appeals following his guilty-plea
conviction for illegal reentry following removal. Bonilla argues that his 57-
month sentence is unreasonable as a matter of law because this court’s use of a
presumption of reasonableness for sentences imposed within the properly
calculated guidelines range effectively reinstates the mandatory guidelines
regime struck down in United States v. Booker, 543 U.S. 220 (2005). This
argument is foreclosed. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007).

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50998

      Alternatively, Bonilla argues that the presumption of reasonableness has
been rebutted in his case. He contends that he presented the district court with
legitimate arguments in mitigation of his sentence, including his ties to the
United States, the difficult circumstances he faced in his native country upon
removal, and his benign motives for reentering the United States. Bonilla
maintains that the district court should have addressed these arguments.
      A sentence within a properly calculated guidelines range is entitled to
great deference. See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.
2005). Little explanation is needed when a court imposes a sentence within the
advisory range. Id. at 519. In reviewing such a sentence, we merely ask
whether the district court abused its discretion in imposing it. Rita, 127 S. Ct.
at 2465. Bonilla has not shown that the district court abused its discretion in
sentencing him within the properly calculated guidelines range. See id. at 2469.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Bonilla challenges
the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury. This court has held that this issue is “fully
foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      The judgment of the district court is AFFIRMED.




                                        2